Name: Council Regulation (EC) No 2837/98 of 17 December 1998 amending Regulation (EEC) No 2990/82 on the sale of butter at reduced prices to persons receiving social assistance
 Type: Regulation
 Subject Matter: NA;  marketing;  social protection;  processed agricultural produce;  economic policy
 Date Published: nan

 EN Official Journal of the European Communities 30. 12. 98L 354/10 COUNCIL REGULATION (EC) No 2837/98 of 17 December 1998 amending Regulation (EEC) No 2990/82 on the sale of butter at reduced prices to persons receiving social assistance THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), and in particular Article 12(2) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 2990/82 (2) introduced arrangements, expiring on 31 December 1998, for the sale of butter at reduced prices to persons receiving social assistance; whereas Article 3a(3) of that Regulation provides that the Council is to examine the possibility before that date and on the basis of a report from the Commission, of renewing the arrangements laid down; whereas, in view of the report presented by the Commission and the results achieved, the arrangements should be extended for 12 months and the aid reduced to EUR 100/100 kg, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2990/82 is amended as follows: 1. in Article 1, 31 December 1998' shall be replaced by 31 December 1999'; 2. in Article 3, the amount ECU 138,9/100 kg' shall be replaced by EUR 100/100 kg'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1998. For the Council The President W. MOLTERER (1) OJ L 148, 28. 6. 1968, p. 13. Regulation as last amended by Regulation (EC) No 1587/96 (OJ L 206, 16. 8. 1996, p. 21). (2) OJ L 314, 10. 11. 1982, p. 26. Regulation as last amended by Regulation (EC) No 2442/96 (OJ L 333, 21. 12. 1996, p. 1).